DETAILED ACTION

Response to Amendment
The amendment to the specification filed 09/07/2021 has been entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's RCE filed on 02/14/2022, with IDS submission has been considered. 
The information disclosure statement (IDS) submitted on 02/14/2022 was filed after the mailing date of the NOA on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments, see Remarks, page 13-14, filed 09/07/2021, with respect to Takahara teaches heat treating, whereas the amended claims filtering the protein-rich steam to provide a water-washed cake then treating the water-washed cake with hydrogen peroxide solution to obtain a hydrogen-peroxide treated cake and a second filtrate, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 13, 14, 23, 24, 31, 32, 36, 38 and 39-49 as being unpatentable over Takahara et al. (JP 4750901, Machine Translation, English) and in view of Daesang Corporation, KR 

Allowable Subject Matter
4.	Claim 23, 36, 38, 40, 41, 43, 44 and 50-54 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: the combined prior art of record does not teach or suggest the steps of filtering the protein-rich steam to provide a water-washed cake and a first filtrate; then treating the water-washed cake with hydrogen peroxide solution to obtain a hydrogen-peroxide treated cake and a second filtrate to provide a corn protein product having the cited sulfite concentration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792